                          Case 1:20-cv-01536-DLC Document 2 Filed 02/20/20 Page 1 of 2
JS 44CISDNY                                                                  CIVIL COVER SHEET
REV. 06101117
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                 DEFENDANTS

MARK G. ANDERSON CONSULTANTS, INC.                                                         CITIGROUP TECHNOLOGY, INC.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                        ATTORNEYS (IF KNOWN)
Andrew T. Miltenberg, Esq.
Nesenoff & Miltenberg, LLP
363 Seventh Ave., 5 Fl. NY, NY 10001-(212) 736-4500

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSa
                          (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Breach of Contract, Accounts Stated, Breach of Implied Covenant of Good Faith and Fair Dealing, Quantum Meruit, Unjust Enrichment

                                                                                                                                                     Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No 0Yes 0

If yes, was this case Voi.O lnvol.         D    Dismissed. No     0    Yes   0    If yes, give date _ _ _ _ _ _ _ _ _ _ & Case N o . - - - - - - - - -

Is THIS AN INTERNATIONAL ARBITRATION CASE?              No    0        Yes   D
(PLACE AN {x] IN ONE BOX ONLY)                                        NATURE OF SUIT
                                 TORTS                                                                                   ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY              PERSONAL INJURY              FORFEITURE/PENALTY            BANKRUPTCY                         OTHER STATUTES
                                                              [ ] 367 HEALTHCARE/
                                                                                                                                                            [ ]375 FALSE CLAIMS
[   ]110       INSURANCE         [ ]310 AIRPLANE              PHARMACEUTICAL PERSONAL      [ ]625 DRUG RELATED           [ ]422 APPEAL
[   ]120       MARINE            [ ]315 AIRPLANE PRODUCT      INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                  28 usc 158                 [ ]376 QUI TAM
[   ]130       MILLER ACT                 LIABILITY           [ ]365 PERSONAL INJURY             21 USC 881              [ ]423 WITHDRAWAL                  [ ]400 STATE
[   ]140       NEGOTIABLE        [ ]320 ASSAULT, LIBEL &               PRODUCT LIABILITY                                         28 usc 157                         REAPPORTIONMENT
               INSTRUMENT                 SLANDER             [ ] 368 ASBESTOS PERSONAL    [ ] 690 OTHER                                                    [ ]410 ANTITRUST
[ ]150         RECOVERY OF       [ ]330 FEDERAL                        INJURY PRODUCT                                                                       [ ]430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                   LIABILITY           PROPERTY RIGHTS                                                  [ ]450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                         [ ]460 DEPORTATION
               OF JUDGMENT       [ ] 340 MARINE               PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                               [ ]470 RACKETEER INFLU-
[ ]151         MEDICARE ACT      [ ]345 MARINE PRODUCT                                     [ ]830 PATENT                                                            ENCED & CORRUPT
[ ]152         RECOVERY OF                LIABILITY           [ ]370 OTHER FRAUD                                                                                    ORGANIZATION ACT
                                                                                           [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION
               DEFAULTED         [ ] 350 MOTOR VEHICLE        [ ]371 TRUTH IN LENDING                                                                               (RICO)
               STUDENT LOANS     [ J 355 MOTOR VEHICLE                                     [ ] 840 TRADEMARK                                                [ ]480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                              SOCIAL SECURITY                    [ ] 490 CABLE/SATELLITE TV
[ ]153         RECOVERY OF       [ ] 360 OTHER PERSONAL
               OVERPAYMENT                INJURY              [ I 380 OTHER PERSONAL       LABOR                         [ I 861 HIA (1395ff)               [ ]850 SECURITIES/
               OF VETERAN'S      [ ]362 PERSONAL INJURY-               PROPERTY DAMAGE                                   [ I 862 BLACK LUNG (923)                   COMMODITIES/
               BENEFITS                   MED MALPRACTICE     [ ] 385 PROPERTY DAMAGE      [ ]710 FAIR LABOR             [ ]863 DIWC/DIWW (405(g))                  EXCHANGE
[ ]160         STOCKHOLDERS                                            PRODUCT LIABILITY             STANDARDS ACT       [ ] 864 SSID TITLE XVI
               SUITS                                                                       [ ] 720 LABOR/MGMT            [ ]865 RSI (405(g))
[x] 190        OTHER                                          PRISONER PETITIONS                    RELATIONS                                               [ ] 890 OTHER STATUTORY
               CONTRACT                                       [ ]463 ALIEN DETAINEE        [ ]740 RAILWAY LABOR ACT                                                  ACTIONS
1 ]195         CONTRACT                                       [ ]510 MOTIONS TO            [ ] 751 FAMILY MEDICAL        FEDERAL TAX SUITS                  [ ]891 AGRICULTURAL ACTS
               PRODUCT           ACTIONS UNDER STATUTES                VACATE SENTENCE     LEAVE ACT (FMLA)
               LIABILITY                                               28 usc 2255                                       [ I 870 TAXES (U.S. Plaintiff or
[ ]196     FRANCHISE             CIVIL RIGHTS                 [ ] 530 HABEAS CORPUS        [ ]790 OTHER LABOR                       Defendant)              [ ]893 ENVIRONMENTAL
                                                              [ I 535 DEATH PENALTY                LITIGATION          [   I 871   IRS-THIRD PARTY                   MATTERS
                                                              [ ]540 MANDAMUS & OTHER      [ ]791 EMPL RET INC                      26 usc 7609             [ ] 895 FREEDOM OF
                                 [ ]440 OTHER CIVIL RIGHTS
                                                                                                   SECURITY ACT (ERISA)                                              INFORMATION ACT
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                               [ ] 896 ARBITRATION
                                 [ ]441 VOTING                                           IMMIGRATION                                                        [] 899ADMINISTRATIVE
[ ]210        LAND               [ ]442 EMPLOYMENT             PRISONER CIVIL RIGHTS
              CONDEMNATION       [ ]443 HOUSING/                                                                                                               PROCEDURE ACT /REVIEW OR
                                                                                         [ ] 462 NATURALIZATION
[ ] 220       FORECLOSURE                  ACCOMMODATIONS [ I 550 CIVIL RIGHTS                    APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230       RENT LEASE &       [ ]445 AMERICANS WITH         [ ] 555 PRISON CONDITION  [ I 465 OTHER IMMIGRATION                                           [ ]950 CONSTITUTIONALITY OF
              EJECTMENT                    DISABILITIES-       [ I 560 CIVIL DETAINEE             ACTIONS                                                    STATE STATUTES
[ ] 240       TORTS TO LAND                EMPLOYMENT             CONDITIONS OF CONFINEMENT
[ ] 245       TORT PRODUCT        [ ]446 AMERICANS WITH
              LIABILITY                    DISABILITIES -OTHER
[ ] 290       ALL OTHER            [ ] 448 EDUCATION
              REAL PROPERTY




           Check if demanded in complaint:
                                                                       DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

D          CHECK IF THIS IS A CLASS ACTION
           UNDER F.R.C.P. 23
                                                                       AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                       IF SO, STATE:

DEMAND $_ _ _ _ _ O T H E R - - - - - JUDGE _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER_ _ _ _ __

Check YES only if demanded in complaint
JURY DEMAND: [g] YES GJO                                               NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                       Case 1:20-cv-01536-DLC Document 2 Filed 02/20/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY)                                                    ORIGIN
[E] 1   Original       D 2 Removed from               03   Remanded    D 4 Reinstated or      D    5 Transferred from 0 6          Multidistrict       0?    Appeal to District
                                                                                                                                                             Judge from
        Proceeding           State Court                   from                Reopened                (Specify District)          Litigation
                                                                                                                                   (Transferred)             Magistrate Judge
                                                           Appellate
                       D a.    all parties represented     Court
                                                                                                                            0 8 Multidistrict Litigation (Direct File)
                       D b.     At least one party
                                is prose.
(PLACE AN x IN ONE BOX ONLY)                                       BASIS OF JURISDICTION                                                 IF DIVERSITY, INDICATE
0 1 U.S. PLAINTIFF         0 2 U.S. DEFENDANT 0 3 FEDERAL QUESTION                 (E]4 DIVERSITY                                        CITIZENSHIP BELOW.
                                                                (U.S. NOT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X) in one box for Plaintiff and one box for Defendant)

                                PTF    DEF                                                 PTF DEF                                                             PTF       DEF
CITIZEN OF THIS STATE           [ ]1   [ ]1          CITIZEN OR SUBJECT OF A               [ ]3 [ ]3         INCORPORATED and PRINCIPAL PLACE                  [ ]5      [X] 5
                                                      FOREIGN COUNTRY                                        OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE        [XJ2   [ ]2          INCORPORATED or PRINCIPAL PLACE       [ ]4 [ ]4         FOREIGN NATION                                    [ ]6      [ ]6
                                                      OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
730 Eleventh Street, NW, Washington, District of Columbia 20001.




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
388 Greenwich Street, New York, New York 10013




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                  COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:       THIS ACTION SHOULD BE ASSIGNED TO:                              0   WHITE PLAINS                           1KJ MANHATTAN
                          /s/ Andrew T. Miltenberg                                                 ADMITTED TO PRACTICE IN THIS DISTRICT
DATE    2/20/2020        SIGNATURE OF ATTORNEY OF RECORD
                                                                                                   [I NO
                                                                                                   [Xl YES (DATE ADMITTED Mo.March   Yr. _19c..;.9_1___,
RECEIPT#                                                                                           Attorney Bar Code # AM7006


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate J u d g e - - - - - - - - - - - - - - - - - - - - - - - - - - is so Designated.

Ruby J. Krajick, Clerk of Court b y - - - - - Deputy Clerk, D A T E D - - - - - - - - -

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
